Case 0:19-cv-62543-RKA Document 23 Entered on FLSD Docket 03/18/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               CASE NO: 19-cv-62543-Altman/Hunt

  IGNATIOS KAZOGLOU,

         Plaintiff,

  vs.

  AMERICAN EXPRESS
  NATIONAL BANK and
  NATIONWIDE CREDIT, INC.,

        Defendants.
  _______________________________/

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

          Plaintiff, IGNATIOS KAZOGLOU, pursuant to F. R. C. P. 41(a) voluntarily dismisses

  this action with prejudice against Defendant, NATIONWIDE CREDIT, INC., pursuant to

  agreement of the parties.

                                                   Debt Shield Law
                                                   Attorney for Plaintiff
                                                   3440 Hollywood Blvd., Suite 415
                                                   Hollywood, FL 33021
                                                   Tel: 305-776-1805
                                                   Fax: 305-503-9457
                                                   legal@debtshieldlawyer.com
                                                   joel@debtshieldlawyer.com

                                                     /s/ Joel D. Lucoff
                                                   Joel D. Lucoff
                                                   Fla. Bar No. 192163
Case 0:19-cv-62543-RKA Document 23 Entered on FLSD Docket 03/18/2020 Page 2 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               CASE NO: 19-cv-62543-Altman/Hunt

  IGNATIOS KAZOGLOU,

         Plaintiff,

  vs.

  AMERICAN EXPRESS
  NATIONAL BANK and
  NATIONWIDE CREDIT, INC.,

        Defendants.
  _________________________________/

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 18, 2020, I electronically filed the foregoing
  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is
  being served this day on all counsel of record or pro se parties identified on the attached Service
  List in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

                                                       /s/ Joel D. Lucoff
                                                       Joel D. Lucoff

  All Defendants

  Via email




                                                  2
